Title: From George Washington to Major Christopher French, 7 August 1776
From: Washington, George
To: French, Christopher



Sir
Head Quarters New York Augt 7. 76

I am to acknowledge the Receipt of your favour of the [22] July int[i]mating your Expectation of Release on the 12th of this Month.
I have considered your Parole, advised with those whose Knowledge & Experience give Weight to their Opinion & otherwise endeavoured to inform myself how far your Construction of it is founded upon Justice, Reason or Usage—I do not find it warranted by either, My Duty therefore obliges me to over rule your Claim as a Matter of right. As a matter of favour, Indulgence is not in my Power, even if your General Line of Conduct as a Prisoner had been unexceptionable.
I have therefore wrote to the Committee of Hartford, sent them a Copy of this Letter & hope you will without Difficulty conform to the Regulations already made with Respect to Prisoners by the General Congress.
It is probable a general Exchange of Prisoners will soon take place, it will then be a Pleasing Part of my Duty to facilitate your Return to your Friends & Connections, as I assure you it is now a painfull one to disappoint you in an Expectation which you seem to have formed in a full Persuasion of being right and in whic⟨h⟩ on Mature Deleberation, I am so unhappy as totally to Differ from You. I am Sir your Most Obedt Humble Sert
